DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/305473 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claim(s): the otherwise rotationally symmetrical shape in claim 2; the surface regions in claim 3; the second workpiece-support part having the material overhang thereon in claim 5; the second workpiece-support part having a fastening device for fastening the workpiece support on the drive shaft of a machine tool in claim 7; the first or another workpiece support part having a workpiece adapter for fastening the workpiece on the workpiece support in claim 7; the second workpiece-support part having an additional material 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the first workpiece-support part has at least one compensation region with a material overhang for forming a compensation surface” in Lines 4-6.  It is unclear whether more than one compensation region would have a respective material overhang or if there is merely more “regions” along only one material overhang.  Likewise, it is not clear if there is merely one compensation surface formed or if it would be multiple surfaces relative to each region/overhang.  Appropriate correction required.
Claim 1 recites “the compensation region” in Line 12.  There is insufficient antecedent basis for this limitation.  The claim should refer to the at least one compensation region unless the limitation is meant to be singular.  Appropriate correction required.
Claim 1 recites “removing material . . . using a material-removing tool of the machine tool along during simultaneous rotation” in Lines 12-13.  It is not clear what the scope of “along during” requires.  Appropriate correction required.
Claim 1 recites “the workpiece-support part” in Line 14.  There is insufficient antecedent basis for this limitation.  Appropriate correction required.
Claim 1 recites forming the compensation surface” in Lines 14-15.  It is unclear whether forming is a further step or if the forming is a result of the material removal step.  Appropriate correction required.
Claim 1 recites “a form-fitting connection” in Line 17.  Yet, claim 1 recites to a “form-fitting connection” in Line 7.  It is unclear whether the second recitation is the same as the first or a different connection.
Claim 2 recites “forming the compensation surface at least in part as a cylinder shell” in Lines 1-2.  It is unclear what constitutes forming the surface in this manner.  The metes and bounds of “at least in part as a cylinder shell” are not clearly understood.  Appropriate correction reuuired.
Claim 3 recites “surface regions which may be present in the compensation region” in Lines 1-2.  The optional language of features that may be or may not be present make the claim indefinite.  Appropriate correction required.
Claim 3 recites “differ from the cylinder-shell or otherwise rotationally symmetrical shape are located closer to the axis of symmetry” in Lines 2-3.  It is unclear how the surface regions differ - by being closer to the axis of symmetry or if some additional difference is required.  Appropriate correction required.
Claim 4 recites “the workpiece-support part” in Lines 1-2.  There is insufficient antecedent basis for this limitation.  Appropriate correction required.
Claim 4 recites “said driveshaft being rotatable about the drive rotation axis, in the same way, and on the same driveshaft, as the workpiece-support part with the compensation region was fastened in order for the compensation surface to be formed” in Lines 3-6.  This limitation is vague as to what is required.  It appears to require the driveshaft to be rotated in the same manner as itself.  Appropriate correction required.
 Claim 5 recites “a material overhang” in Line 3.  Claim 1 recites “a material overhang” such that it is unclear whether this recitation is to a further overhang or the same as previously recited.  Appropriate correction required.
Claim 7 recites “a machine tool” in Line 3.  It is unclear if this is the same machine tool recited in claim 1 or if it is an additional machine tool.  Appropriate correction required.
Claim 7 recites “the other” in Line 3.  There is insufficient antecedent basis for this limitation.  Appropriate correction required.
Claim 7 recites “another of the workpiece-support parts” in Line 4.  It is unclear whether another refers to one of the first and second workpiece-support parts or an additional workpiece support part.  There is insufficient antecedent basis for the limitation “the workpiece support” in Line 5.  Appropriate correction required.
Claim 8 recites “shortening the longitudinal stop” in Line 3.  It is unclear whether it is the longitudinal stop is being shortened or the additional material overhang.  The claim does not make it clear that the additional overhang is formed on the stop.  Appropriate correction required.
Claim 9 recites to the compensation region being formed on the third workpiece-support part, but claim 1 requires it to be on the first workpiece support part.  It is unclear how the two coexist.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(a) as being anticipated by Shibata et al. (US Pub. No. 2007/0033787 A1).
Shibata et al. discloses a method that includes providing a workpiece support having first and second workpiece-support parts (20, 48a), which are separable from one another and connectable to one another (Figs. 1, 2), the first workpiece-support part (20) has at least one 
Examiner Note
Examiner suggests clarifying the claimed method, including reciting the method steps of installing/clamping the workpiece in the workpiece support and subsequently machining the workpiece during rotation of the workpiece.  Examiner welcomes Applicant to an interview to discuss amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN RUFO/Primary Examiner, Art Unit 3722